UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6148


JOE LEE FULGHAM,

                    Petitioner - Appellant,

             v.

UNKNOWN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00432-AWA-DEM)


Submitted: May 28, 2020                                           Decided: June 2, 2020


Before DIAZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joe Lee Fulgham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joe Lee Fulgham seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Fulgham’s 28 U.S.C. § 2254

(2018) petition for failure to exhaust state remedies. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A)

(2018). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). Because the district court

denied relief on procedural grounds, Fulgham must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Fulgham has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

Fulgham’s motion for appointment of counsel, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2